           Case 1:21-cv-00355-SAG Document 16 Filed 05/18/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                                *
PETER MARTIN,                                   *
                                                *
                     Plaintiff,                 *
                                                *
             v.                                 *         Civil Case No.: SAG-21-355
                                                *
CARNIVAL CORPORATION t/a                        *
CARNIVAL CRUISE LINES,                          *
                                                *
                     Defendant.                 *
                                                *
*      *       *      *       *     *       *       *     *      *      *       *      *

                                                ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, it is this 18th day of

May, 2021, by the U.S. District Court for the District of Maryland, ORDERED that the

Defendant’s Motion to Dismiss, ECF 14, is GRANTED. Plaintiff’s claims are dismissed without

prejudice. The Clerk is directed to CLOSE this case.



                                                    ___________/s/________________
                                                    Stephanie A. Gallagher
                                                    United States District Judge
